Case 4:17-cr-00134-ALM-KPJ Document 28-2 Filed 12/06/19 Page 1 of 1 PageID #: 110



  THE UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF TEXAS
  SHERMAN DIVISION

  Judge Amos L. Mazzant, III

  Bill Gallimore
  Senior US Probation Officer
  ED/TX-Plano Office
  972-578-9696, ext. 4936

  Judge Mazzant,

  I would like to mention that Bill Gallimore has been a professional through this entire process.
  He has treated me with respect and he has been available for any questions I have had for these 2
  years of probation.

  Bill has given clear instructions on anything from reporting to travel procedures. I had no idea
  what to expect from a probation officer as I had not been involved in anything like this in the
  past. I know this has been a very trying time for my family but I have appreciated Bill and his
  commitment to doing his job.

  I do know that people who are efficient and are committed to their job should be recognized. I
  thought I would at least give you my experience with Bill Gallimore.
